Case: 4:18-cv-00171-JCH Doc. #: 90 Filed: 11/15/19 Page: 1 of 3 PageID #: 490




                             IN THE UNITED STATES DISTRICT
                               COURT EASTERN DISTRICT OF
                               MISSOURI EASTERN DIVISION

ERIC SMITH, et.al.                              )
                                                )
               Plaintiffs,                      )
                                                )
vs.                                             )     Case No: 4:18-cv-00171
                                                )
ST. CHARLES COUNTY,                             )
MISSOURI, et. al,                               )
                                                )
               Defendants.                      )


                      DEFENDANTS’ MOTION TO SEVER CLAIMS

       COME NOW Defendants St. Charles County, Missouri, Michael McKee, Jeffery Cast,

Jake Gillett, and Clinton Graebner, by and through counsel, and pursuant to Rules 20 and 21 of

the Federal Rules and Civil Procedure respectfully move this Court to sever the claims of the

individual Plaintiffs in this action. As grounds for said Motion, Defendants state as follows:

      1.      Plaintiffs are two individuals seeking damages alleging completely separate

              incidents occurring years apart against two separate sets of Defendants;

      2.      Plaintiffs’ allegations do not arise out of the same transaction, occurrence, or series

              of transactions or occurrences;

      3.      Discovery has demonstrated different witnesses and documentary proof are

              required for the separate claims;

      4.      Severance of Plaintiffs’ claims shall avoid prejudice in the form of jury confusion

              which shall likely result from trying Plaintiffs’ claims together.

       WHEREFORE, for all of the above-stated reasons, as well as the reasons set forth

Defendants’ accompanying Memorandum of Law, Defendants ask this Court to grant this
Case: 4:18-cv-00171-JCH Doc. #: 90 Filed: 11/15/19 Page: 2 of 3 PageID #: 491



Motion; to sever Plaintiff Alleadhin Qandah’s claims from this actions; to order the Clerk of

Court to open a new action in which Mr. Qandah’s claims may be heard; and to make provision

for such further relief as the Court deems just and proper under the circumstances. For the

Court’s convenience, Defendants have provided a proposed Order Granting Defendants’ Motion

to Sever.

                                          Respectfully submitted,

                                          OFFICE OF THE ST. CHARLES
                                          COUNTY COUNSELOR

                                          /s/Drew A. Heffner
                                          Drew A. Heffner, E.D. #54873MO
                                          Associate County Counselor
                                          100 North Third Street
                                          St. Charles, Missouri 63301
                                          Telephone:      636/949-7540
                                          Facsimile:      636/949-7541
                                          Email: dheffner@sccmo.org

                                          Attorney for Defendants
 Case: 4:18-cv-00171-JCH Doc. #: 90 Filed: 11/15/19 Page: 3 of 3 PageID #: 492




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing system
upon:

        James R. Wyrsch                                  Blake A. Strode
        Javad M. Khazaeli                                Michael-John Voss
        Kiara N. Drake                                   Frances C. Lucas
        911 Washington Avenue, Suite 211                 John M. Waldron
        St. Louis, MO 63101                              Maureen Hanlon
        (314) 288-0777                                   440 N. 4th St., Suite 390
        (314) 400-7701 (fax)                             Saint Louis, MO 63102
        james.wyrsch@kwlawstl.com                        855-724-2489 ext. 1021
        javad.khazaeli@kwlawstl.com                      314-925-1307 (fax)
        kiara.drake@kwlawstl.com                         bstrode@archcitydefenders.org
                                                         mjvoss@archcitydefenders.org
                                                         clucas@archcitydefenders.org
                                                         jwaldron@archcitydefenders.org
                                                         mahanlon@archctiydefenders.org

                                                    /s/Drew A. Heffner

 Dated: November 15, 2019
